J. H. Gillis, J.
Defendant, originally charged with breaking and entering a building with the intent to commit larceny therein (MCLA 750.110; MSA 28.305), proffered and the court accepted a reduced plea to attempted breaking and entering a building with the intent to commit larceny therein (MCLA 750.92; MSA 28.287, MCLA 750.110; MSA 28.305). Following sentence, defendant appeals as of right.
The sole issue raised on appeal is whether defendant was denied a reasonable opportunity to advise the court of any circumstances that he believed the court should consider in imposing sentence. GCR 1963, 785.8(2). We have examined the transcript of the plea proceeding which disclosed that defendant’s counsel spoke for and on behalf of the defendant at the time of sentencing. Counsel indicated that he had had a discussion with defendant and his mother and indicated to the court what the defendant’s thoughts were in *699relation to the sentence. This is substantial compliance with the court rule.
Affirmed.
Beasley, P. J., concurred.